—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered September 26, 2000, which granted the defendants’ motion to dismiss the complaint and denied his cross motion for leave to serve a late notice of claim.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiffs cross motion for leave to serve a late notice of claim against the defendant Katonah-Lewisboro School District (hereinafter the School District) pursuant to General Municipal Law § 50-e and Education Law § 3813 (2-a). The “Bus Incident Report,” completed by the school bus driver on the date of the incident, stated that the then 14 year-old plaintiff stepped off the school bus and, while walking away from the bus, fell to the ground injuring his leg. This report did not provide the School District with actual knowledge of the essential facts constituting the plaintiffs present claim that he was caused to slip and fall off the steps of the school bus and that the School District was negligent in, inter alia, permitting the bottom step of the school bus to become wet and slippery *491(see, Matter of Rusiecki v Clarkstown Cent. School Dist., 227 AD2d 493; Matter of Hubbard v City School Dist., 204 AD2d 721). Furthermore, the plaintiff failed to provide an excuse for the two-year delay in seeking to serve a late notice of claim, and the plaintiff’s infancy is unrelated to the delay (see, Matter of Zee v Hicksville Union Free School Dist., 210 AD2d 237; Matter of Goldstein v Clarkstown Cent. School Dist., 208 AD2d 537). Moreover, the delay substantially prejudiced the School District’s ability to investigate the claim, which involved a transitory condition (see, Matter of Gofman v City of New York, 268 AD2d 588; Matter of Morrison v New York City Health & Hosps. Corp., 244 AD2d 487; Speciale v City of New York, 204 AD2d 430).
The plaintiff’s remaining contention is without merit. Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.